DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of the following species in the reply filed on 12/6/2021 is acknowledged:
Species a - 3 layers (vs. 2 vs. 4 layers), 
Species b - 2 mandrels and supplemental mandrel (vs. 2 mandrels without supplemental mandrel), 
Species c - patterning on the first mandrel (vs. patterning on the second mandrel vs. patterning on supplemental mandrel), and;
Species d - thermoplastic materials (vs. thermoset materials).

These species are associated with:
Claims 1-4, 6 are associated with species a – 3 layer composites.  
Claims 5, 7-8, 9-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 5, 7-8, 9-20 are withdrawn as directed to non-elected species of 2 and 4 layer composites, respectively.

Claims 1-8, because the choice of 2 mandrels with supplemental mandrel was selected, which corresponds to the three-layer composites.  There are no other claims which correspond to the two + supplemental mandrel = 3 mandrel configurations.  
Claim 9 has only two mandrels and claim 18 has two + supplemental = 3 mandrels but is drawn to a 4 layer embodiment.
This does not withdraw any number of claims particularly, as the selection of three-layer composites withdrew the claims which depend from claims 9 & 18 (claims 10-17, and 19-20 respectively).

Of the species claims remaining, Applicant elected that only the first mandrel provides patterns to the composite.  
Election of first mandrel with patterned surface withdraws claims 3 and 6 because claim 3 is directed to a patterned surface of the second mandrel and claim 6 is directed to a patterned surface of the supplemental mandrel. 
Claim 3, 6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Of the species remaining, thermoplastic materials were selected (this selects claim 7 for examination, but since claim 7 is a four-layered composite, it is a non-overlapping embodiment).  This withdraws claim 8, which is directed to thermoset materials. 
Claim 8 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

The remaining claims for examination in the first action on the merits are claims 1-2, 4.

without traverse in the reply filed on 12/6/2021.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-2, 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the term “proximate” is unclear, vague and indefinite because it is unclear how proximate to the mandrel/the mandrel segment must be to be considered 
	It is unclear to Examiner which of these definitions to use as they have very different scopes.
Approximate is a relative term which renders the claimed subject matter, unclear, vague and indefinite because the relative positions of the structures are omitted.
Furthermore, it is unclear vague and indefinite which direction is proximate from the mandrel/mandrel segment as measured with respect to which position.  
It would seem to Examiner that the mandrel segment is a part of the first mandrel as understood by one of ordinary skill in the art before the effective filing date.  Therefore, it is unclear, vague and indefinite how one or more locations in the first mold cavity can be proximate the first mandrel as it appears to Examiner that the one or more locations in the first mold cavity should be distal to the second location.
	For the purposes of compact prosecution, Examiner has interpreted that anywhere in the cavity/mold that the first mandrel is inserted can read on the recited claim limitation.
	Examiner recommends recitation of “proximal”/”distal” rather than “proximate” in the claim and/or a structure that the first mandrel segment is closer to/further from during insertion into the first mold cavity as recited in claim 1’s method.

	Regarding claim 1, the claim lacks proper antecedent basis because the recitation of “the at least one mandrel” does not appear earlier in the claim 1.  There is support for an energy absorbing unitary structure for a vehicle, a first mold, a cavity, a first mandrel, a first layer of 
	It is further unclear if the mandrel segment refers back to the earlier introduced mandrel or not or introduces a new mandrel.  It is unclear if the at least one mandrel segment is a portion of the earlier introduced mandrel or a separate structure.
	This renders the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b) because it is unclear what structure of the previously defined structures is cooperating with the first mandrel to form a partial length as recited in independent claim 1.
	Examiner recommends recitation of “the at least one mandrel segment” cooperates with the first mandrel to form a partial length transverse plate of the unitary structure having a stepped height change formed therein if it is indeed a separate structure rather than a portion of the earlier introduced mandrel.
	For the purposes of compact prosecution, Examiner has interpreted that the at least one mandrel segment is of an additional/second/alternative mandrel structure.
	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prause (US 2020/0198262).

Examiner notes that the Prause reference is prior art under 35 U.S.C. 102(a)(2) as effectively filed 12/19/2018, which is before the instant filing date of 5/10/2019.  There appear to be no common inventor/Assignee/inventive entities and therefore the exception under 35 U.S.C. 102(b)(2)(c) do not and properly should not apply.  Therefore, the Prause reference is properly prior art and can be utilized in a rejection.  
Examiner will consider the presence of a shielding disclosure under 35 U.S.C. 102(b)(2)(A) and/or 102(b)(2)(b) under an affidavit/declaration.  See MPEP 2154.02(a) regarding such affidavits/declarations.
It is noted that Prause is not prior art under 35 U.S.C. 102(a)(1) because it has a publication date/public availability date (6/25/2020) which is after the effective filing date (5/10/2019).

Regarding claim 1, Prause discloses: a method (See method of [0008] – claim 1 – Figs. 23-24) of manufacturing (see manufacturing) an energy absorbing unitary structure (see composite structure of [0193]) for a vehicle (see vehicle of [0193]), comprising:
Providing a first mold (see cavity of die tool of [0008]; alternately, die-first portion 512 of [0069]) having a cavity (see cavity 504, Id.) defined therein sized to receive a first mandrel (a mandrel is a shaft/spindle for molding articles – a wedge is a material having a tapering/thicker/thinner edge that is put between two objects to separate them can be considered a mandrel as understood by one of ordinary skill in the art) (see first wedge 554 of [0072]); 
applying a first layer of composite material (see vacuum bagging film 506 of [0077]) to at least partially cover the first mold cavity (see placement of a first radius filler of [0008]); 

applying a second layer of composite material (see bladder mandrel layup of Figs. 9-10 and second end portion 132 of [0084]) to an outer periphery of the first mandrel (See wedge); 
inserting at least one mandrel segment (see mandrel 104 of [0106]) in one or more locations in the first mold cavity (see Fig. 5) proximate the first mandrel (see Fig. 5 – the at least one mandrel segment is proximate/above the first mandrel/wedge), 
wherein the at least one mandrel segment in one or more locations in the first mold cavity proximate the first mandrel (see Fig. 5 – the mandrel is inserted into the first mold cavity); 
wherein the at least one mandrel [segment] (see mandrel 104) cooperates with the first mandrel (see wedge) to form a partial length transverse plate (see [0077] – vacuum bagging film 506 + second end portion 132 of [0084]) of the unitary structure having a stepped height change formed therein (interpreted as forming a variable thickness/height plate of the unitary structure – see Fig. 5, there is a non-uniform thickness/height to the composite – it forms a trapezoidal composite – Examiner notes that the precise shape of the molds/composite-formed is not recited in the claim and provides a way to overcome the presented rejection – see instant specification [0029] for exemplary language for amendment into the energy absorbing member structure – “body, outer periphery and one or more outer walls, the body extending along a longitudinal axis, the inner periphery of the body extends between the one or more outer walls”); 
providing a second mold (see die-second portion 514 of [0069]) having a cavity defined therein (see Fig. 16) sized to receive a second mandrel (see cap-forming portion 572 of [0122], Figs. 16-17); 
applying a third layer of composite material (see [0109] – third side of the radius filler; alternatively, inner mold line ply 122 of [0059]/Fig. 8) to an outer periphery of the second mandrel;

inserting the second mandrel (see cap-forming portion 572) into the cavity of the second mold (see Fig. 16) to position the second mold adjacent the first mold (interpreted as the part of the to-be-formed-composite that touched the wedge interacts with the second mold); 
and forming the unitary structure (see composite structure 200/bladder mandrel package 100) from the first layer (see 506 of Fig. 10), the second layer (see bladder mandrel layup of Figs. 9-10), and the third layer (see inner mold line ply 122) of composite material with the first mandrel (see wedge), the at least one mandrel segment (see mandrel 104) and the second mandrel (see cap-forming portion 572) in the first mold (see die-first portion 512) and the second mold (see die-second portion 514).
The broadest reasonable interpretation of the last clause is interpreted as a summary of the previous steps, the assembly of the composite structure as manufactured from the first, second and third layers, rather than an additional step that needs to be performed – the broadest reasonable interpretation of “forming” is the brining together of parts to combine to create – the steps of the methods “form” the composite as a natural progression of the steps in and of themselves rather than a particular extra step.  This interpretation is consistent with how Applicant is interpreting the forming step in light of the specification.

Regarding claim 2, Prause discloses: wherein the outer periphery (lacks proper antecedent basis – interpreted as inherent, every mandrel has an outer circumferential surface, and therefore an outer periphery) the one or more patterns (see third tooling surface 556 of [0073] – a pattern is a repeated decorative design according to the dictionary definition) on the outer periphery of the first mandrel (see first wedge 554) to provide structural elements (the 

Regarding claim 4, Prause discloses: further comprising providing a supplemental mandrel (see sweep arm 510A and/or sweep arm 510B of [0082] which are configured to surround the at least one mandrel segment/mandrel 104) sized to cooperate with the at least one mandrel segment.  See also claim 6 regarding the sweep arms.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/GUY F MONGELLI/Patent Examiner, Art Unit 1743